In a proceeding to settle the account of an executrix, the executrix appeals from so much of a decree of the Surrogate’s Court, Westchester County, made after trial of the issues, as allows respondent’s claims for compensation for nursing services rendered to the decedent, and for $200 on a check signed by the decedent, and directs the payment of costs and disbursements to respondent’s attorney. Decree, insofar as appealed from, unanimously affirmed, with costs to both parties, payable out of the estate. The question of the reasonable value of the respondent’s nursing services was submitted to an official referee to take further testimony and to report to this court, pursuant to section 309 of the Surrogate’s Court Act. (Matter of Pierce, ante, p. 897.) The referee reports, on the stipulation of the parties, that the said reasonable value is $3,000. The report is eonfirnied, and it is found as a fact that the reasonable value of the said services is $3,000. Present — Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ. [See post, p. 1017.]